Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147766                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                    SC: 147766                            David F. Viviano,
  In re DAVILA, Minors.                                             COA: 313019                                       Justices
                                                                    Oakland CC Family Division:
                                                                    2012-793577-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the August 29, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2013
           p1015
                                                                               Clerk